
	
		I
		111th CONGRESS
		1st Session
		H. R. 2615
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Larson of
			 Connecticut (for himself and Mr.
			 Heller) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  incentives for energy-efficient commercial building roofs.
	
	
		1.Short titleThis Act may be cited as the
			 Energy-Efficient Commercial Roofs Act
			 of 2009.
		2.Credit for
			 energy-efficient commercial roofs
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 section:
				
					45R.Energy-efficient
				commercial roof credit
						(a)In
				generalFor purposes of
				section 38, the energy-efficient commercial roof credit determined under this
				section for the taxable year is an amount equal to 30 percent of the amount
				paid or incurred by the taxpayer during the taxable year for qualified
				energy-efficient commercial roof expenditures related to any qualified
				energy-efficient commercial roof.
						(b)Energy-efficient
				commercial roofFor purposes of this section, the term
				energy-efficient commercial roof includes property—
							(1)which is installed
				on a building that is within the scope of ASHRAE Standard 90.1–2007, and
							(2)which is within
				the scope of and has an insulation R-value that is equal to or greater then the
				requirements for the category insulation entirely above deck as
				prescribed under tables 5.5–1 through 5.5–8 of the ASHRAE Standard 90.1–2007,
				multiplied by—
								(A)1.33 for buildings
				located in climate zone 1,
								(B)1.25 for buildings
				located in climate zone 2,
								(C)1.25 for
				buildings, except semiheated buildings, and 1.5 for semiheated buildings
				located in climate zone 3,
								(D)1.25 for
				buildings, except semiheated buildings, and 2.0 for semiheated buildings
				located in climate zones 4 and 5,
								(E)1.5 for buildings
				located in climate zone 6,
								(F)1.75 for buildings
				located in climate zone 7, and
								(G)1.75 for
				buildings, except semiheated buildings, and 1.35 for semiheated buildings
				located in climate zone 8.
								(c)Qualified
				energy-efficient commercial roof expendituresFor purposes of
				this section, the term qualified energy-efficient commercial roof
				expenditures means any amount properly chargeable to a capital account
				with respect to any energy-efficient commercial roof property for use in a
				commercial building roof in the United States—
							(1)the original use
				of which commences with the taxpayer,
							(2)which is property
				of a character subject to the allowance for depreciation, and
							(3)which is placed in
				service by the taxpayer after the date of the enactment of this section.
							(d)Coordination
				with other creditsThe cost of any property taken into account in
				determining the credit under this section may not be taken into account in
				determining a credit under any other provision of this title.
						(e)Basis
				adjustmentFor purposes of this subtitle, if a credit is
				determined under this section in connection with any expenditure for any
				property, the increase in the basis of such property which would (but for this
				subsection) result from such expenditure shall be reduced by the amount of the
				credit so determined.
						(f)TerminationThis
				section shall not apply to any property placed in service after December 31,
				2013.
						.
			(b)Conforming
			 amendments
				(1)Section 38(b) of
			 such Code is amended by striking plus at the end of paragraph
			 (34), by striking the period at the end of paragraph (35) and inserting
			 , plus, and by adding at the end the following:
					
						(36)the
				energy-efficient commercial roof credit determined under section
				45R.
						.
				(2)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 45Q the following new
			 item:
					
						
							Sec. 45R. Energy-efficient commercial roof
				credit.
						
						.
				(c)Effective
			 DateThe amendments made by
			 this section shall apply to property placed in service after January 1,
			 2009.
			
